                      UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF NORTH CAROLINA
                            WESTERN DIVISION
                            No. 5:19-CR-440-3-BR

UNITED STATES OF AMERICA                      )
                                              )
                                              )
             v.                               )      ORDER
                                              )
SHEILA DENISE WILLIS                          )
                                              )

      On defendant’s unopposed motion, the original conditions of defendant’s

release (set forth in the order at Docket Entry 52) are hereby reinstated.

      This 2 July 2021.




                                 __________________________________
                                             W. Earl Britt
                                             Senior U.S. District Judge
